UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
Clint Tess

Plaintiff,

-against- AFFIDAVIT OF
SERVICE
City of New York et als
18 CV 6542
Defendants.
x

I, Robert Marinelli, being duly sworn deposes and says:

1. I am not a party to this action, I am over 18 years of age, and I reside in the
State of New York.
2. On September 12, 2019 at approximately 11:57 a.m., I served the summons

and complaint in this matter on P.O. Sgt. Myrtle Armstrong by delivering a copy of same to P.O.
Guerren, a black female between the age of forty and forty-five and thirty , a person of suitable age
and discretion at defendant’s actual place of business, within the state of New York, 210 Joralemon

Street, New York, New York, 11201.

3. Thereafter, I mailed a copy of the summons and complaint post paid by first
class mail properly addressed to the defendant at the aforementioned address in an envelope marked
personal and confidential and not indicating that the communication was from an attorney or
concerned an action against the defendant and deposited said envelope in a post office official

depository under exclusive care of the United States Postal Service.
| I O% “rt seqowo sayaxy UojssjOD
AUNOD sBupy ur peyyendy
09000190120 ‘oN
HOR MEN. 1818 ‘OEM ANVLON
Hd3SOP VSSINWN

OTTANd AUV.LON

6107 ‘FI UAIKas Fo
At pC] UO UT 0} UTOMS

 

oUuTTe edo
eave 610 ‘EL sequiaidag

a $IOK MIN YIOA MON :pared
